Exhibit 10.2

Covidien Ltd.

2007 Stock and Incentive Plan

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

RESTRICTED UNIT AWARD granted on December 1, 2008 (the “Grant Date”).

1. Grant of Restricted Units. Covidien Ltd. (the “Company”) has granted to you
Restricted Units, the amount of which is set forth in the Grant Letter, subject
to the provisions of these Terms and Conditions and the Plan. The Company will
hold the Restricted Units in a bookkeeping account on your behalf until such
units become payable or are forfeited or cancelled. The grant of these
Restricted Units is conditioned expressly on your acceptance of the
“Non-Competition, Non-Solicitation, and Confidentiality Agreement” (the
“Agreement”) that accompanies this Restricted Unit Award and the Grant Letter.
You must sign and return the Agreement to the Company such that the Company
receives the signed Agreement by January 30, 2009. If you do not sign and return
the Agreement by January 30, 2009, the Company will cancel these Restricted
Units effective as of such date and you will forfeit any rights hereunder.
Please contact your local Human Resources Representative if you have any
questions.

2. Amount and Form of Payment. Each Restricted Unit represents one (1) Share of
Common Stock and vested Restricted Units will be redeemed solely for Shares,
subject to Section 10.

3. Dividends. Each unvested Restricted Unit will be credited with a Dividend
Equivalent Unit (“DEU”) for any cash or stock dividends distributed by the
Company on a Share of Common Stock. DEUs will be calculated at the same dividend
rate paid to other holders of Common Stock and will vest in accordance with the
vesting schedule applicable to the underlying Restricted Units.

4. Vesting. Except as provided below, Restricted Units subject to this Award
will vest according to the following schedule:

 

Date

   Vested Percentage  

1st Anniversary of Grant Date

   25 %

2nd Anniversary of Grant Date

   50 %

3rd Anniversary of Grant Date

   75 %

4th Anniversary of Grant Date

   100 %

If your employment terminates before full (100%) vesting, you will forfeit the
unvested portion of Restricted Units. However, if your employment terminates due
to Normal Retirement (you terminate employment on or after age 60 and the sum of
your age and years of service equals at least 70), Retirement (you terminate
employment on or after age 55 and the sum of your age and years of service
equals at least 60), death, Disability, a Change in Control or



--------------------------------------------------------------------------------

Divestiture or Outsourcing Agreement, these Restricted Units will become vested
in accordance with the provisions of Section 5, 6 or 7, as applicable.

5. Retirement, Normal Retirement, Disability or Death. Notwithstanding the
vesting provisions described in Section 4, Restricted Units subject to this
Award will vest if your Termination of Employment is a result of your
Retirement, Normal Retirement, Disability or death as follows:

(i) Retirement. If your employment terminates as a result of your Retirement (as
defined in Section 4) and your Retirement occurs less than 12 months after the
Grant Date, you will forfeit all Restricted Units subject to this Award. If,
however, your Retirement occurs at least 12 months after the Grant Date, then
you will be entitled to pro rata vesting of Restricted Units based on (A) the
number of whole months completed from Grant Date through your employment
termination date divided by 48 times (B) the total number of Restricted Units
awarded under this Award minus (C) the number of Restricted Units that
previously vested.

(ii) Normal Retirement, Disability or Death. If your employment terminates as a
result of your Normal Retirement (as defined in Section 4), your death or a
Disability, then you will become fully vested in all Restricted Units subject to
this Award on the date of your Normal Retirement, death or termination of
employment due to Disability.

6. Termination of Employment Following a Change in Control. Notwithstanding the
vesting provisions described in Section 4, you will become fully vested in
Restricted Units subject to this Award on the date your employment terminates
after a Change in Control if you satisfy one of the following requirements:

(i) Within 12 months after a Change in Control, the Company terminates your
employment for any reason other than Cause, Disability or death; or

(ii) Within 12 months after a Change in Control and within 60 days after one of
the events listed in this Section 6(ii), you terminate your employment because
(A) the Company (1) assigns or causes to be assigned to you duties inconsistent
in any material respect with your position as in effect immediately prior to the
Change in Control; (2) makes or causes to be made any material adverse change in
your position (including titles and reporting relationships and level),
authority, duties or responsibilities; or (3) takes or causes to be taken any
other action which, in your reasonable judgment, would cause you to violate your
ethical or professional obligations (after written notice of such judgment has
been provided by you to the Company and the Company has been given a 15-day
period within which to cure such action), or which results in a significant
diminution in your position, authority, duties or responsibilities; or (B) the
Company, without your consent, (1) requires you to relocate to a principal place
of employment more than 50 miles from your existing place of employment; or
(2) reduces your base salary, annual bonus, or retirement, welfare, stock
incentive, perquisite (if any) and other benefits when taken as a whole.



--------------------------------------------------------------------------------

7. Termination of Employment Resulting From Divestiture or Outsourcing
Agreement. Notwithstanding the vesting provisions described in Section 4, and
subject to the provisions of subsection (i) below, if your employment terminates
as a result of a Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement, then Restricted Units subject to this Award will vest on
a pro-rata basis based on (A) the number of whole months completed from Grant
Date through the closing date of the applicable transaction divided by 48 times
(B) the total number of Restricted Units issued under this Award minus (C) the
number of Restricted Units that previously vested.

(i) Notwithstanding the foregoing provisions of this Section 7, you shall not be
eligible for pro-rata vesting if (A) your Termination of Employment occurs on or
prior to the closing date of a Disposition of Assets or Disposition of a
Subsidiary or such later date as is provided specifically in the applicable
transaction agreement or related agreements, or on the effective date of an
Outsourcing Agreement (the “Applicable Employment Date”), and (B) you are
offered Comparable Employment with the buyer, successor company or outsourcing
agent, as applicable, but do not commence such employment on the Applicable
Employment Date.

(ii) For purposes of Section 7(i), (A) “Comparable Employment” means employment
at a location that is no more than 50 miles from your job location at the time
of your Termination of Employment that has a base salary and bonus target that
is at least equal to your base salary and bonus target in effect immediately
prior to your Termination of Employment; (B) “Disposition of Assets” means the
disposition by the Company or a Subsidiary of all or a portion of the assets
used by the Company or Subsidiary in a trade or business to an unrelated
individual or entity; (C) “Disposition of a Subsidiary” means the disposition by
the Company or Subsidiary of its interest in a subsidiary or controlled entity
to an unrelated individual or entity, provided that such subsidiary or
controlled entity ceases to be a member of the Company’s controlled group as a
result of such disposition; and (D) “Outsourcing Agreement” means a written
agreement between the Company or Subsidiary and an unrelated third party
(“Outsourcing Agent”) pursuant to which (1) the Company or Subsidiary transfers
the performance of services previously performed by Company or Subsidiary
employees to the Outsourcing Agent, and (2) the Outsourcing Agreement includes
an obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

8. Withholdings. The Company has the right, prior to the issuance or delivery of
any Shares on your Restricted Units, to withhold or require from you the amount
necessary to satisfy applicable tax requirements, as determined by the
Committee. If you have not satisfied your tax withholding requirements in a
timely manner, the Company has the right to sell the number of Shares necessary
to satisfy such requirements.

9. Transfer of Award. You may not transfer this Award or any interest in
Restricted Units except by will or the laws of descent and distribution. Any
other attempt to transfer this Award or any interest in Restricted Units is null
and void.



--------------------------------------------------------------------------------

10. Forfeiture of Award. You will forfeit all or a portion of the Restricted
Units subject to this Award if your employment terminates under the
circumstances described below:

(i) If the Company or Subsidiary terminates your employment for Cause, including
without limitation a termination as a result of your violation of the Company’s
Code of Ethical Conduct, then the Company will immediately rescind any unvested
Restricted Units subject to this Award and you will immediately forfeit any and
all rights you have remaining at such time with respect to this Award. Also, you
hereby agree and promise to deliver to the Company immediately upon your
Termination of Employment for Cause, Shares (or, in the discretion of the
Committee, cash) equal in value to the amount of any Restricted Units that
vested during the 12-month period that occurs immediately prior to your
Termination of Employment for Cause.

(ii) If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were a Company or Subsidiary employee you engaged
in activity that would have constituted grounds for the Company or Subsidiary to
terminate your employment for Cause, then the Company will immediately rescind
any unvested Restricted Units subject to this Award and you will immediately
forfeit any and all rights you have remaining on the date that the Committee
makes such determination with respect to this Award. Also, you hereby agree and
promise to deliver to the Company immediately upon the date the Committee
determines that you could have been terminated for Cause, Shares (or, in the
discretion of the Committee, cash) equal in value to the amount of any
Restricted Units that vested during the period that begins 12 months immediately
prior to your Termination of Employment and ends on the date the Committee
determines that you could have been terminated for Cause.

(iii) If the Committee determines in its sole discretion that at anytime after
your Termination of Employment and prior to the second anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or Subsidiary or (B) entered
into an employment or consultation arrangement (including any arrangement for
employment or service as an agent, partner, stockholder, consultant, officer or
director) with any entity or person engaged in a business and (1) such
employment or consultation arrangement would likely (in the Committee’s sole
discretion) result in the disclosure of confidential or proprietary information
related to any business of the Company or a Subsidiary to a business that is
competitive with any Company or Subsidiary business as to which you had access
to strategic or confidential information and (2) the Committee has not approved
the arrangement in writing, then the Committee will rescind any unvested
Restricted Units subject to this Award and you will immediately forfeit any and
all rights you have remaining on the date that the Committee makes such
determination with respect to this Award. Also, you hereby agree and promise to
deliver to the Company immediately upon the Committee’s determination date
Shares (or, in the discretion of the Committee, cash) equal in value to the
amount of any Restricted Units that vested during the period that begins 12
months immediately prior to your Termination of Employment and ends on the date
of the Committee’s determination.



--------------------------------------------------------------------------------

11. Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
this Award and other relevant provisions to the extent necessary to prevent
dilution or enlargement of the benefits or potential benefits intended to be
provided by this Award. Any such determinations and adjustments made by the
Committee will be binding on all persons.

12. Restrictions on Payment of Shares. Payment of Shares for Restricted Units is
subject to the conditions that, to the extent required at the time of delivery
of such Shares:

(i) The Shares underlying the Restricted Units will be duly listed, upon
official notice of redemption, on the NYSE; and

(ii) A Registration Statement under the Securities Act of 1933 with respect to
the Shares will be effective or an exemption from registration will apply.

The Company will not be required to deliver any Shares until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by the Company’s legal counsel.

13. Disposition of Securities. By accepting this Award, you acknowledge that you
have read and understand the Company’s Insider Trading Policy and are aware of
and understand your obligations under federal securities laws with respect to
trading in the Company’s securities. The Company has the right to recover, or
receive reimbursement for, any compensation or profit you realized upon the
disposition of Shares received for Restricted Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.

14. Plan Terms Govern. The redemption of Restricted Units, the disposition of
any Shares received for Restricted Units and the treatment of any gain on the
disposition of these Shares are subject to the terms of the Plan and any rules
that the Committee prescribes. The Plan document, as amended from time to time,
is incorporated into this Terms and Conditions document. Capitalized terms used
herein are defined in the Plan. If there is any conflict between the terms of
the Plan and these Terms and Conditions, the Plan’s terms govern. By accepting
the Award, you hereby acknowledge receipt of the Plan and the prospectus, as in
effect on the Grant Date.

15. Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law. Such data includes, but is not limited to, the information provided to you
as part of the grant package and any changes thereto (e.g., details of the
Restricted Units, including amounts awarded, unvested or vested), other
appropriate personal and financial data about you (e.g., name, home address,
telephone number, date of birth, social security number, nationality and job
title), and information about



--------------------------------------------------------------------------------

your participation in the Plan and Shares obtained under the Plan from time to
time. By accepting this Award, you hereby give your explicit consent to the
Company’s accumulating and processing personal data and/or sensitive personal
data as necessary or appropriate for Plan administration. If applicable, you
also hereby give your explicit consent to the Company’s transfer of personal
data and/or sensitive personal data outside the country in which you work or
reside and to the United States. The legal persons for whom your personal data
are intended include the Company, its Subsidiaries (or former Subsidiaries as
are deemed necessary), the outside Plan administrator, and any other person that
the Company retains or utilizes for compensation planning or Plan administration
purposes. You have the right to review and correct your personal data by
contacting your local Human Resources Representative. You hereby acknowledge
your understanding that the transfer of the information outlined here is
important to Plan administration and that failure to consent to the transmission
of such information may limit or prohibit your participation in the Plan.

16. No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company’s sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation. You understand that the grant
of restricted units under the Plan is voluntary and occasional and does not
create any contractual or other right to receive future grants of any restricted
units, or benefits in lieu of restricted units, even if restricted units have
been granted repeatedly in the past. This Award and any gains received hereunder
are not considered part of your salary or compensation for purposes of any
pension or retirement benefits or for purposes of calculating any termination,
severance, redundancy, resignation, end of service payments, bonuses,
long-service awards, life or accident insurance benefits or similar payments. If
the Company or Subsidiary terminates your employment for any reason, you agree
that you will not be entitled to damages for breach of contract, dismissal or
compensation for loss of office or otherwise to any sum, Shares, Options or
other benefits to compensate you for the loss or diminution in value of any
actual or prospective rights, benefits or expectation under or in relation to
the Plan.

17. Limitations. Nothing in these Terms and Conditions or the Plan grants to you
any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary’s right to terminate your
employment at any time and for any reason. Payment of Shares is not secured by a
trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific Company asset by reason of this Award. You have
no rights as a stockholder of the Company pursuant to this Award until Shares
are actually delivered to you.

18. Entire Agreement and Amendment. These Terms and Conditions and the Plan
constitute the entire understanding between you and the Company regarding this
Award. These Terms and Conditions supersede any prior agreements, commitments or
negotiations concerning this Award. These Terms and Conditions may not be
modified, altered or changed except by the Committee (or its delegate) in
writing and pursuant to the terms of the Plan.

19. Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of these



--------------------------------------------------------------------------------

Terms and Conditions, which will remain in full force and effect. Moreover, if
any provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

20. Code Section 409A Compliance. Notwithstanding any other provision of these
Terms and Conditions to the contrary, in the event that all or a portion of
these Restricted Units become subject to Code Section 409A, the provisions
contained in Section 7.12 of the Plan shall govern and shall supersede any
applicable provision of these Terms and Conditions.

21. Acceptance. By signing and returning the Non-Competition, Non-Solicitation,
and Confidentiality Agreement described in Section 1, you accept these
Restricted Units and agree to the following:

(i) You have carefully read, fully understand and agree to all of the terms and
conditions contained in the Plan and these Terms and Conditions; and

(ii) You understand and agree that the Plan and these Terms and Conditions
constitute the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded.

If you do not sign and return the Non-Competition, Non-Solicitation, and
Confidentiality Agreement described in Section 1 to the Company, such that the
Company is in actual receipt of the signed Agreement by January 30, 2009, you
will be deemed to have not accepted these Restricted Units, the Company will
cancel all Restricted Units subject to this Award effective as of such date and
you will forfeit any rights hereunder.